                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 18–41–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 STEVEN TYLER SIMPKINS,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on September 26, 2018. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Steven Tyler Simpkins’ guilty

plea after Simpkins appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of conspiring to distribute

                                           1
methamphetamine in violation of 21 U.S.C. §§ 846 and 841(a)(1) as set forth in

Count I of the Indictment, and one count of possession of a firearm in furtherance

of a drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i) as set forth

in Count III of the Indictment. Defendant further agrees to the forfeiture

allegation in the Indictment. In exchange for Defendant’s plea, the United States

has agreed to dismiss Counts II and IV of the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

33), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Steven Tyler Simpkins’ motion to

change plea (Doc. 19) is GRANTED and Steven Tyler Simpkins is adjudged

guilty as charged in Counts I and III of the Indictment.

      DATED this 12th day of October, 2018.




                                          2
